67 F.2d 986 (1933)
Katherine Minot CHANNING, Petitioner, Appellant,
v.
UNITED STATES of America, Defendant, Appellee.
No. 2846.
Circuit Court of Appeals, First Circuit.
November 21, 1933.
Lawrence S. Apsey, of Boston, Mass., for appellant.
J. Duke Smith, Sp. Asst. to U. S. Atty., of Boston, Mass. (Frederick H. Tarr, U. S. Atty., of Boston, Mass., on the brief), for the United States.
Before WILSON and MORTON, Circuit Judges, and McLELLAN, District Judge.
*987 PER CURIAM.
For the reasons set forth in the opinion of the District Court, Brewster, J., 4 F. Supp. 33, the judgment of the District Court is affirmed.